Title: From Thomas Jefferson to Benjamin Henry Latrobe, 8 September 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                            
                            Monticello Sep. 8. 07.
                        
                        Your letters of the 1st. 2d. & 5th. are recieved. I am really afraid to move the Supreme court from the
                            room they at present occupy, altho’ it be but an indifferent one. public bodies of high standing would expect the respect
                            of being at least consulted, & not to be removed from their quarters but on high & imperious considerations. by
                            leaving them in their quarters too, we have the question as to the present location of the library insulated & distinct.
                            the only reason for thinking of setting up the book shelves in the corner room above is to avoid the expence of having to
                            remove them from their proper room should it be necessary for the Senate to occupy that room the session after next. but
                            in the 1st. place it is not certain the Senate will consent to give up their present room. I hope they will, & that a
                            proper appropriation will be made. 2. if this takes place, the probability is that the two houses will consent to nothing
                            more than vaulting the floor of the N. Wing, making a floor for the Senate in the level of their present gallery, and
                            heightening & decorating the room. now, as the external roof will be finished this summer, I should suppose it very
                            practicable to do the work above specified between session & session of Congress, so that the new room would be ready
                            for the session after next. I did not think I percieved any disposition in the members to go into the general alterations
                            in the interior of that wing which had been proposed. on the whole I think it more prudent to set up the library in it’s
                            proper room, & to risk the having to remove it, rather than act on a presumption that the houses will authorize the
                            general alteration so as to oblige the Senate to occupy the library for one session. I shall be in Washington the 3d. of
                            October. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    